Title: Richard Rush to James Madison, 10 January 1829
From: Rush, Richard
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Washington
                                
                                 January 10. 1829
                            
                        
                        I cannot longer abstain from expressing the deep interest with which I read your two letters on the power of
                            Congress to lay duties on foreign manufactures, with a view to the encouragement of our own. To you, dear sir, I cannot
                            say all that I think of them. They are like the voice of reason, suddenly interposed to still jarring elements. They have
                            made a powerful impression upon the public. Where so much is said, that, to my mind, is irresistible, it is difficult to
                            dwell upon any particular parts. Were I to do so, I think it would be on these two: first, where you consider the sanction
                            given to the power by the practice of the general government for nearly forty years, as of itself decisive of its
                            constitutionality; and, next, where you open to us the evils of disunion. As to the first, I confess I am amazed that
                            intelligent and virtuous men, should doubt the power. In the constant access that I had to your society during and after
                            the late war, when it was my happiness and good fortune to have had a share in your friendship and your counsels, I never
                            heard from you that that power had so much as been called in question by any one, at any time. And constitutional history
                            was often touched upon during that memorable crisis, I being always a listener, and a learner, when you spoke. Certainly,
                            the power has never been seriously, if at all, disputed so far as I recollect, until recently; when all at once the solemn
                            legislation of the nation for so great a length of time, is pronounced usurpation. But the nation surely will not
                            countenance the charge. As to the evils of disunion, these letters place you, sir, in the light of a witness bearing
                            testimony; useful, solemn, testimony. Most of us now on the stage, were too young to retain a recollection of the day when
                            we had no general government; and those who have only read of the train of political and commercial evils that marked that
                            day, seem to have forgotten them. We needed to be reminded of them, as you have reminded us. It serves to renew upon the
                            convictions of us all, a just and vivid sense of them; of their appalling extent, and irremediable nature, except by
                            flying as we did, under your auspices, to the general government as a refuge: that government the true meaning of which,
                            on a fundamental point, you are now kindly expounding to us from your retreat. We hail it as a voice come back from other
                            years, to inform, to admonish, to assuage. What have we yet suffered from any tariff, compared to the multiple dangers
                            that grew out of the old confederacy? Danger at home; dangers from abroad, if possible more fearful. It was time that we
                            should be awakened to the recollection of all this, that we may start back from it as from a scene of horror that blighted
                            the prospects of the states separately, and was rapidly and inevitably destroying our very existence as a nation.
                        Admitting even, that Laws sometimes do operate unequally in different parts of our happy country, is not
                            history at hand to supply us with precedents of fact, and lessons of wise and patriotic submission? We will only name
                            Holland. Holland paid fifty eight percent of the taxes levied by the government of the United provinces. Yet the direct
                            influence of each province, was precisely the same. The consent of the smallest as well as of the largest, was equally
                            required to give legality to any act of the federal government. Guelderland paid but five per cent, though really the
                            first province in nominal rank. The money thus raised in so large a proportion from Holland, was expended in the service
                            of all the provinces; in maintaining the navy and army, in garrisoning the barrier towns, and in supporting that admirable
                            system of police which each province alike enjoyed. Holland continued to pay in this proportion for the benefit of all
                            other provinces of the Union, during a period of more than 180 years. What inequality have we like this? The very idea of
                            a political union involves the necessity of a common cause. One part will often, and unavoidably, contribute more than its
                            protection costs. The surplus goes to protect another part, which contributes less. The burdens of national expense in a
                            federative community, can never be so distributed as that each part shall bear the precise proportion determined by its
                            interests in the great purposes for which the whole burdens are imposed. Your invaluable letters have shown us the
                            transcendent advantages of union to our states, by recalling the incalculable evils that we were exposed to from the want
                            of it. I tender to you, dear sir, the constant assurances of affectionate and devoted attachment.
                        
                            
                                Richard Rush
                            
                        
                    